DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims have been amended to include the limitations of “converting the separated carbon dioxide to the carbon dioxide in the supercritical state, and circulating the carbon dioxide in the supercritical state to the extraction tank”.
The instant specification provides the following support for the circulation of carbon dioxide:
[0016] In the present invention, the pressure of carbon dioxide in an extraction tank used for extraction with supercritical carbon dioxide is set to be in the range of 8 to 10 MPa. When the pressure is lower than the above range, it is difficult to maintain a supercritical state in a stable manner. When the pressure is higher than the above range, other components than linalool, particularly .alpha.-acids, are extracted in larger amounts, resulting in a relative decrease in the percentage of linalool extracted. Further, the viscosity of the extract increases particularly at low temperatures, resulting in a substantial decrease in liquid circulation efficiency, thereby making it difficult to adopt a low temperature of not higher than 30.degree. C. particularly in the latter separation tank. The temperature of carbon dioxide in the extraction tank is preferably in the range of 40 to 60.degree. C. When the temperature is in this range, the solvent density becomes suitable for extraction of linalool. In this case, the supercritical carbon dioxide density is considered to be approximately in the range of 0.2 to 0.6 g/mL. 
[0019] In general, examples of extraction methods with supercritical carbon dioxide include a single-pass method in which separated carbon dioxide is discharged, and a circulation method in which separated carbon dioxide is recovered and circulated again to an extraction tank. In the present invention, both of these methods can be used, but particularly in the case of using a 
[0056] There were provided hop pellets of the Tradition variety as a hop ingredient. 50 kg of the hop pellets were charged into an extraction tank, where the pellets were subjected to extraction with carbon dioxide in a supercritical state under the conditions that the pressure and temperature of carbon dioxide in the extraction tank be set to 9 MPa and 50.degree. C., respectively. Then, a hop extract was separated from carbon dioxide under the condition that the temperature of a separation tank be set to each of the following values: 10.degree. C., 20.degree. C., 35.degree. C. and 50.degree. C. The extraction was performed by a circulation method. Table 4 shows the concentrations of linalool and .alpha.-acids present in the hop pellets used as an ingredient and in each of the different extracts obtained therefrom. Table 5 shows the ratios of the amount of linalool (in mg) to that of .alpha.-acids (in g) ("linalool/.alpha.-acids ratio") in the hop pellets and in each of the different extracts obtained. Table 6 shows the recovery rates of linalool and .alpha.-acids in each of the different extracts obtained. 
[0060] There were provided hop pellets of the Tradition variety as a hop ingredient. 1500 g of the hop pellets were charged into an extraction tank, where the pellets were subjected to extraction with carbon dioxide in a supercritical state under the conditions that the pressure and temperature of carbon dioxide in the extraction tank be set to 30 MPa and 61.degree. C., respectively. The extraction was performed by a circulation method. Then, a hop extract was separated from carbon dioxide under the condition that the temperature of a separation tank be set to each of 30.degree. C. and 50.degree. C. Under the condition of separation tank temperature of 30.degree. C., the operation was unable to be continued because of a significant increase in the viscosity of an extract flowing through the piping in the vicinity of the separation tank. Table 10 shows the concentrations of linalool and .alpha.-acids, and the ratios of the amount of linalool (in mg) to that of .alpha.-acids (in g) ("linalool/.alpha.-acids ratio"), in the hop pellets used as an ingredient and in the extract obtained at a 

Neither instant specification nor original claims provide support for the recitation of converting the separated carbon dioxide to the carbon dioxide in the supercritical state, and circulating the carbon dioxide in the supercritical state to the extraction tank

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 20020031594 A1) in view of Laws et al (US 4,218,491 A).
In regard to claim 1, Ono et al discloses “a process for producing hop extracts containing a large amount of specific essential oil components which impart aroma to beer, by an extraction method employing carbon dioxide in supercritical or subcritical state, and to provide a process for production of beer with excellent aromaticity by utilizing the obtained essential oil components in an effective manner during the process of beer manufacturing” ([0010]).
Ono et al discloses a method of obtaining hop extracts containing a large amount of specific essential oil components which impart aroma to hops (hereunder referred to as "essential oil-rich hop extract" or "essential oil extract") in which the extraction is carried out using supercritical or subcritical carbon dioxide as a solvent, may be accomplished by extracting the essential oil components with the pressure of the carbon dioxide in the extraction tank at 80-100 kg/cm2 and then separating the essential oil extract in a separation tank at a pressure lower than the extraction pressure ([0011]). 
In regard to the pressure and temperature conditions as recited in claims 1-3, Ono et al discloses:
2, and the temperature is in a range of 20-100°C, while in the separation tank, the pressure is 20-150 kg/cm2 and the temperature is in a range of 20-100°C. In the first method according to the present invention, the extraction from the hops is controlled by maintaining the pressure of the carbon dioxide in the extraction tank in a range of 80-100 kg/cm2, to obtain a hop extract containing a large amount of specific essential oil components ([0067]).
It is noted that the range of 80-100 kg/cm2 corresponds to 7.85-9.8 MPa.
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to adjust both temperature and pressure parameters during the hop oil extraction and the separation step in order to obtain hop extract having desire characteristics.

In regard to the limitation of “recovering and circulating the separated carbon dioxide to the extraction tank”, Laws et al discloses:
In the second technique, the gaseous carbon dioxide from the evaporator is subsequently condensed and recycled through the column of hops. When the carbon dioxide is recycled in this way it is advantageous to use the heat obtained from the condenser in the evaporator e.g. by using a heat pump (Col. 5 bottom paragraph, col. 6 top paragraph). 
   In a particularly advantageous form the invention provides a method of making a stable hop extract of high quality which method comprises passing liquid carbon dioxide through a column of hops at a temperature of from -5.degree. C. to +15.degree. C. preferably at about 10.degree. C., evaporating the liquid carbon dioxide to obtain an extract of high purity in an inert vessel, condensing the evaporated carbon dioxide and recycling the liquid carbon dioxide through the hops to continue the extraction until at least a substantial proportion, preferably at least 70%, of the .alpha.-acids present in the hops are extracted but halting the extraction of the said column of hops before any substantial amount of undesired impurities are extracted from the hops (Col 8 lines 50-63). 

Both references disclose extraction of hops with carbo dioxide. Laws et al further discloses recovering/condensing and recirculating/recycling of carbon dioxide used in hop extraction. One of ordinary skill in the art would have been motivated to modify Ono et al in view of Laws et al and to further recover and recirculate carbon dioxide used in hop extraction in order to reduce waste of carbon dioxide and also for the reasons as taught by Laws et al. One of ordinary skill in the art would have been motivated to employ recovered carbon dioxide in the state most suitable for extraction of desired components, i.e. in supercritical state as taught by Ono et al.
claims 13-16, Ono et al discloses “a method of applying the product to the production of wort or beer” (Abstract). Ono et al discloses addition of hop extract to wort in the production of beer ([0010], [0037] - [0047], [0051] - [0053], [0057] - [0059], [0063] - [0074], Examples). It is noted that Ono et al discusses production of beer in the conventional manner discussing addition of hops to wort prior to fermentation. Hence, it is inferred that Ono et al refers to the alcoholic beer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 20020031594 A1) in view of Laws et al (US 4,218,491 A) as applied to claim 1 above and further in view of Katayama et al (US 2012/0021110 A1).
In regard to claim 17, Ono e al is silent as to the non-alcoholic beer-taste beverage. Katayama et al discloses addition of hop oil extract to the non-fermented alcohol-free beer-taste beverages:
[0040] "Linalool" is one kind of monoterpene alcohol and is generally known as one fragrance known to have a lily-of-the-valley-, lavender-, or bergamot-like aroma. It is also known that the linalool is contained in hop essential oils obtained from hops used in beer production. 
[0057] Moreover, in the present invention, the linalool concentration in a beverage product can also be adjusted by adding hop essential oils (hop extracts) to the wort. Furthermore, the linalool concentration of interest in the beverage can also be achieved by adjusting the boiling time of the hop-supplemented wort, the amount of the hop added, the amount of the hop essential oils added, and the amount of the linalool added in combination.
[0033] According to the present invention, a delicious unfermented malt beverage that has a rich, excellent fermentation flavor and has flavor and taste closer to beer can be achieved by improving the flavor of an unfermented malt beverage obtained from a wort without undergoing a fermentation treatment using yeast. The beverage obtained by improving the flavor according to the present invention is virtually totally free from alcohol and is, therefore, basically different from conventional commercially available low-alcoholic beer-unfermented wort without undergoing a fermentation treatment. Nevertheless, the beverage according to the present invention is advantageous in that it has an excellent beer-like fermentation flavor and can satisfy the consumer need for both of an alcohol-free beverage and a fermentation flavor, which have not been compatible with each other so far.

One of ordinary skill in the art would have been motivated to modify Ono et al in view of Katayama et al and to employ hop oil and hop extract obtained from hops that is conventionally used for the production of alcoholic beer in the production of alcohol-free non-fermented beer-like beverage as suggested by Katayama et al. One of ordinary skill in the art would have been motivated to do so in order to obtain alcohol-free non-fermented beer-like beverage having the desired flavor of the conventional alcoholic fermented beer.

Claims 1-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 20020031594 A1) in view of Dzingelevičius et al (Optimization of hop essential oil extraction by means of supercritical CO2) and Laws et al (US 4,218,491 A).
In regard to claim 1, Ono et al discloses “a process for producing hop extracts containing a large amount of specific essential oil components which impart aroma to beer, by an extraction method employing carbon dioxide in supercritical or subcritical state, and to provide a 
Ono et al discloses a method of obtaining hop extracts containing a large amount of specific essential oil components which impart aroma to hops (hereunder referred to as "essential oil-rich hop extract" or "essential oil extract") in which the extraction is carried out using supercritical or subcritical carbon dioxide as a solvent, may be accomplished by extracting the essential oil components with the pressure of the carbon dioxide in the extraction tank at 80-100 kg/cm2 and then separating the essential oil extract in a separation tank at a pressure lower than the extraction pressure ([0011]). 
In regard to the pressure and temperature conditions as recited in claims 1-3, Ono et al discloses:
Normally, when extraction from hops is carried out using supercritical or subcritical carbon dioxide as the solvent, the pressure of the carbon dioxide in the extraction tank is usually 60-400 kg/cm2, and the temperature is in a range of 20-100°C, while in the separation tank, the pressure is 20-150 kg/cm2 and the temperature is in a range of 20-100°C. In the first method according to the present invention, the extraction from the hops is controlled by maintaining the pressure of the carbon dioxide in the extraction tank in a range of 80-100 kg/cm2, to obtain a hop extract containing a large amount of specific essential oil components ([0067]).
Ono et al discloses extraction temperature of 40 °C (Example 2). It is noted that the range of 80-100 kg/cm2 corresponds to 7.85-9.8 MPa.
Dzingelevičius et al discloses extraction of essential oils from hops using supercritical fluids (Introduction on page 63). Dzingelevičius et al discloses optimization of the extraction parameters such as pressure and temperature during the hop extraction. More specifically, Dzingelevičius et al discloses:
Since various parameters potentially affect the extraction process, the optimization of experimental conditions represents a critical step in the 
Determination of optimal temperature and pressure 
Selection  of  the  operating  conditions  depends  on  the  specific  compound  or  compound  family  to  be  extracted.  Molecular  weight  and  polarity  have  to  be  taken  into  account in  every  specific  case,  however  some  general  rules  can  be applied. Pressure and temperature are two critical variables in CO2 extraction as they both determine the density of CO2 and then its solvating power to the analytes [9]. Hence, the effect of temperature or pressure on the recovery of essential oils should be studied changing one variable while keeping the other one constant.
The increase of temperature reduces density of CO2 (for a  fixed  pressure),  thus  reducing  the  dissolving  power  of the  supercritical  solvent.  However, it increases the vapour pressure of the compounds to be extracted. Therefore, the tendency of these compounds to pass in the fluid phase is increased. The effect of temperature on the trapping of the essential  oils  is  less  investigated,  therefore  this  was  one  of the tasks of this study. Nonvolatile compounds of the sample can be trapped using a trap filled with inert beads (for instance, stainless steel beads).  Nonvolatile  compounds precipitate on the trap packing, when supercritical carbon dioxide  pressure  is  released  and  later  washed  out  to  the fraction  collector  with  a  small  volume  of  organic  solvent. Volatile compounds are trapped using a trap filled with an adsorbent, since these compounds can not be precipitated and trapping should be based on the physical-chemical interaction (adsorption).  In this  study,  the  influence  of  temperature of the trap filled with octadecylated silica, has been investigated in the range from –20 to 50°C, while keeping extraction pressure at 85 bar and extraction temperature at 50 °C. The experimental results are presented in Fig. 1. Essential oils recovery was calculated as a sum of peak areas in chromatogram relative to that obtained by hydrodistillation method, which was assumed to give 100% recovery.
The temperature effect on trapping of essential oils was dual. Higher temperature was expected to intensify evaporation of the supercritical carbon dioxide as well as volatile analytes. On the other hand, temperature increases nonpolar interaction, therefore adsorption of essential oils on the octadecylsilica favours 
The  optimum  temperature  for  the  ODS  trap,  regarding the recovery of the main compounds, present in the extracted  essential  oils,  is  5 °C  (Table 1). 

Hence, Dzingelevičius et al discloses extraction pressure at 85 bar (8.5 MPa) and extraction temperature at 50 °C and separation temperature of 5 °C. Dzingelevičius et al discloses optimization of extraction parameters depending on the desired parameters of the extract. One of ordinary skill in the art would have been further motivated to modify Ono e al in view of Dzingelevičius et al and to employ the optimization of extraction conditions based on the desired profile of the extract. One of ordinary skill in the art would have been further motivated to modify Ono e al in view of Dzingelevičius et al and to employ extraction pressure at 85 bar (8.5 MPa), extraction temperature at 50 °C and separation temperature of 5 °C as optimal extraction conditions as disclosed by Dzingelevičius et al.
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to adjust both temperature and pressure parameters during the hop oil extraction and the separation stg ep in order to obtain hop extract having desire characteristics.
Claim 1 has been amended to recite the limitation of “recovering and circulating the separated carbon dioxide to the extraction tank”. Laws et al (US 4,218,491 A) is further relied upon as a teaching of recovering and circulating the separated carbon dioxide after the extraction of hops with liquid carbon dioxide. Laws et al discloses a method of preparing a hop extract is in which liquid carbon dioxide is passed through a column of hop material to extract alpha-acids contained therein (Abstract).
In regard to the limitation of “recovering and circulating the separated carbon dioxide to the extraction tank”, Laws et al discloses:
In the second technique, the gaseous carbon dioxide from the evaporator is subsequently condensed and recycled through the column of hops. When the carbon dioxide is recycled in this way it is advantageous to use the heat obtained from the condenser in the evaporator e.g. by using a heat pump (Col. 5 bottom paragraph, col. 6 top paragraph). 
   In a particularly advantageous form the invention provides a method of making a stable hop extract of high quality which method comprises passing liquid carbon dioxide through a column of hops at a temperature of from -5.degree. C. to +15.degree. C. preferably at about 10.degree. C., evaporating the liquid carbon dioxide to obtain an extract of high purity in an inert vessel, condensing the evaporated carbon dioxide and recycling the liquid carbon dioxide through the hops to continue the extraction until at least a substantial proportion, preferably at least 70%, of the .alpha.-acids present in the hops are extracted but halting the extraction of the said column of hops before any substantial amount of undesired impurities are extracted from the hops (Col 8 lines 50-63). 

Both references disclose extraction of hops with carbo dioxide. Laws et al further discloses recovering/condensing and recirculating/recycling of carbon dioxide used in hop extraction. One of ordinary skill in the art would have been motivated to modify Ono et al in view of Laws et al and to further recover and recirculate carbon dioxide used in hop extraction in order to reduce waste of carbon dioxide and also for the reasons as taught by Laws et al. One of ordinary skill in the art would have been motivated to employ recovered carbon dioxide in the state most suitable for extraction of desired components, i.e. in supercritical state as taught by Ono et al.
In regard to claims 13-16, Ono et al discloses “a method of applying the product to the production of wort or beer” (Abstract). Ono et al discloses addition of hop extract to wort in the production of beer ([0010], [0037]- [0047], [0051]- [0053], [0057]- [0059], [0063]- [0074], Examples). It is noted that Ono et al discusses production of beer in the conventional manner discussing addition of hops to wort prior to fermentation. Hence, it is inferred that Ono et al refers to the alcoholic beer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 20020031594 A1) in view of Dzingelevičius et al (Optimization of hop essential oil extraction by means of supercritical CO2) and Laws et al (US 4,218,491 A) as applied to claim 1 above and further in view of Katayama et al (US 2012/0021110 A1).
In regard to claim 17, Ono e al is silent as to the non-alcoholic beer-taste beverage. Katayama et al discloses addition of hop oil extract to the non-fermented alcohol-free beer-taste beverages:
[0040] "Linalool" is one kind of monoterpene alcohol and is generally known as one fragrance known to have a lily-of-the-valley-, lavender-, or bergamot-like aroma. It is also known that the linalool is contained in hop essential oils obtained from hops used in beer production. 
[0057] Moreover, in the present invention, the linalool concentration in a beverage product can also be adjusted by adding hop essential oils (hop extracts) to the wort. Furthermore, the linalool concentration of interest in the beverage can also be achieved by adjusting the boiling time of the hop-supplemented wort, the amount of the hop added, the amount of the hop essential oils added, and the amount of the linalool added in combination.
[0033] According to the present invention, a delicious unfermented malt beverage that has a rich, excellent fermentation flavor and has flavor and taste closer to beer can be achieved by improving the flavor of an unfermented malt beverage obtained from a wort without undergoing a fermentation treatment using yeast. The beverage obtained by improving the flavor according to the present invention is virtually totally free from alcohol and is, therefore, basically different from conventional commercially available low-alcoholic beer-flavored beverages. Thus, the beverage according to the present invention is drinkable for the operators of vehicles without problems in traffic regulations. Moreover, also from the viewpoint of appropriate drinking, the beverage according to the present invention gives consumers psychological satisfaction as if they drink beer without getting drunk and thus, can also be expected to serve as an option on a quit drinking day as a substitute for beer-type beverages to thereby produce the effect of promoting the health of both mind and body and suppressing health damage attributed to excessive consumption of beer. Accordingly, the beverage according to the present invention is a malt beverage obtained using an unfermented wort without undergoing a fermentation treatment. Nevertheless, the beverage according to the present invention is advantageous in that it has an excellent beer-like fermentation flavor and can satisfy the consumer need for both of an alcohol-free beverage and a fermentation flavor, which have not been compatible with each other so far.

One of ordinary skill in the art would have been motivated to modify Ono et al in view of Katayama et al and to employ hop oil and hop extract obtained from hops that is conventionally used for the production of alcoholic beer in the production of alcohol-free non-fermented beer-like beverage as suggested by Katayama et al. One of ordinary skill in the art would have been motivated to do so in order to obtain alcohol-free non-fermented beer-like beverage having the desired flavor of the conventional alcoholic fermented beer.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
In response to Applicant’s preliminary comment regarding the foreign priority, it is noted that Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s arguments are directed to the newly added limitation of “converting the separated carbon dioxide to the carbon dioxide in the supercritical state, and circulating the carbon dioxide in the supercritical state to the extraction tank”.
Applicant’s attention is directed to the rejection of claims 1-2 and 13-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither instant specification nor original claims provide support for the recitation of converting the separated carbon dioxide to the carbon dioxide in the supercritical state, and circulating the carbon dioxide in the supercritical state to the extraction tank.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Laws et al is not relied upon as a teaching of a carbon dioxide in a supercritical state. Ono et al is relied upon as a teaching the carbon dioxide in a supercritical state. Laws et al (US 4,218,491 A) is relied upon as a teaching of recovering and circulating the separated carbon dioxide after the extraction of hops with liquid carbon dioxide. Laws et al discloses a method of preparing a hop extract is in which liquid carbon dioxide is passed through a column of hop material to extract alpha-acids contained therein (Abstract).
In regard to the limitation of “recovering and circulating the separated carbon dioxide to the extraction tank”, Laws et al discloses:
In the second technique, the gaseous carbon dioxide from the evaporator is subsequently condensed and recycled through the column of hops. When the carbon dioxide is recycled in this way it is advantageous to use the heat obtained from the condenser in the evaporator e.g. by using a heat pump (Col. 5 bottom paragraph, col. 6 top paragraph). 
   In a particularly advantageous form the invention provides a method of making a stable hop extract of high quality which method comprises passing liquid carbon dioxide through a column of hops at a temperature of from -5.degree. C. to +15.degree. C. preferably at about 10.degree. C., evaporating the liquid carbon dioxide to obtain an extract of high purity in an inert vessel, condensing the evaporated carbon dioxide and recycling the liquid carbon dioxide through the hops to continue the extraction until at least a substantial proportion, preferably at least 70%, of the .alpha.-acids present in the hops are extracted but halting the extraction of the said column of hops before any substantial amount of undesired impurities are extracted from the hops (Col 8 lines 50-63). 

Both references disclose extraction of hops with carbo dioxide. Laws et al further discloses recovering/condensing and recirculating/recycling of carbon dioxide used in hop extraction. One of ordinary skill in the art would have been motivated to modify Ono et al in view of Laws et al and to further recover and recirculate carbon dioxide used in hop extraction in order to reduce waste of carbon dioxide and also for the reasons as taught by Laws et al. One of ordinary skill in the art would have been motivated to employ recovered carbon dioxide in the state most suitable for extraction of desired components, i.e. in supercritical state as taught by Ono et al.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., linalool, essential oils ratios) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument regarding the ration of extracted compounds it is noted that this is an inherent result of the application of Ono et al extraction method with further recirculation of carbon dioxide as taught by Laws et al.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791